—Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered February 4, 1993, convicting her of violating Education Law § 6512 (1) (eight counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The People presented compelling testimony and documentary evidence establishing that the defendant’s license to practice medicine had been revoked, and that the defendant continued to hold herself out as a practicing physician and continued to practice medicine subsequent to the revocation. The defendant herself admitted that she continued to practice medicine after the revocation of her license to practice medicine. We further note that there was legally sufficient evidence establishing that the defendant received notice of the revocation of her license. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Santucci, Krausman and Florio, JJ., concur.